DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Mar 5, 2021 in response to the Non-Final Office Action mailed on Dec 7, 2020, regarding application number 15/756,965. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment/Remarks
	Applicant’s Remarks filed on Mar 5, 2021 have been entered and are persuasive. Applicant’s Remarks filed on Mar 5, 2021 have been considered as follows.
Based on the Amendments to the Claims, Page(s) 9 of Applicant’s Remarks, and the brief phone call on Feb 16, 2021, the 112(a) and prior art rejections have been withdrawn. On Feb 16, 2021, the then-current attorney called the examiner to obtain clarification on certain aspects of the Office Action. During the brief discussion, and referring to the 112(a) rejection, the attorney at the time, Todd Rathe, informed the examiner that [0056] of the specification as filed, specifically the phrase “… a transparent portion or window 894 provided in the layer supporting or providing electrode 94”, was meant to be read as the layer OR the supporting electrode having a transparent portion or window (i.e. the layer or electrode can be transparent to some extent) rather than the examiner’s understanding of the transparent portion or window is on the layer that supports OR the layer OR the supporting electrode having a transparent portion or window (i.e. the layer or electrode can be transparent to some extent). 


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Gary Oakeson (current attorney working on the case) on Monday May 24, 2021. 
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 
(Currently Amended) An analyte extraction system comprising:
a first electrode;
a second electrode to cooperate with the first electrode to form an electric field therebetween;
a supported liquid membrane between the first electrode and the second electrode;
an exchange membrane between the first electrode and the supported liquid membrane;
a buffer fluid passage between the first electrode and the exchange membrane;
a sample input passage between and directly adjacent to each of the exchange membrane and the supported liquid membrane; 
a product output passage between the second electrode and the supported liquid membrane; 
a product fluid; and
a product fluid source to supply the product fluid to the product output passage, the product fluid having a pH established such that a target analyte in a sample supplied through the sample input passage becomes positively charged in the product fluid to become less lipophilic in the product fluid so as to have a reduced ability to diffuse back through the solvent of the supported liquid membrane.


10. 	(Currently Amended) The analyte extraction system of claim 1 further comprising:

an additive source to supply an additive to the product fluid; and
a controller to output control signals causing selective adjustment of supply of the additive to the product fluid to selectively adjust a chemistry of the product fluid.

21.	(Canceled)
23. 	(Canceled)
24. 	(Currently Amended) The analyte extraction system of claim 1 further comprising:
an additive source to supply an additive to the product fluid; and
a controller to output control signals causing selective adjustment of supply of the additive to the product fluid to selectively adjust a chemistry of the product fluid.

(New) The analyte extraction system of claim 1 further comprising:
an analyte sensor within the product output passage, the analyte sensor being sandwiched between the second electrode and the supported liquid membrane, wherein the analyte sensor comprises a surface enhanced Raman spectroscopy sensor and wherein one of the first electrode and the second electrode is transparent.

(New) The analyte extraction system of claim 22 further comprising: 
a second exchange membrane between the second electrode and the supported liquid membrane; and
a second fluid passage between the second electrode and the second exchange membrane.

 (New) The analyte extraction system of claim 26 further comprising:
 a second supported liquid membrane between the supported liquid membrane and the second exchange membrane; and 
a waste fluid passage between the second supported liquid membrane and the second electrode.

(New) The analyte extraction system of claim 22 further comprising:
a first pump to move a sample fluid through the sample input passage;
a second pump to move the product fluid through the product output passage; and
the controller to control the relative rates at which the sample fluid is moved through the sample input passage and at which the product fluid is moved through the product output passage to selectively control a concentration of a target in the product fluid.

(New) The analyte extraction system of claim 22, the controller to output control signals that cause application of an alternating current electrical field with a DC offset, with a waveform tuned to produce vortices and oscillating flow orthogonal to the liquid supported membrane. 

(New) The analyte extraction system of claim 22, the controller to selectively adjust a magnitude, frequency and waveform of an oscillating electric field formed by the first electrode and the second electrode.

 (New) The analyte extraction system of claim 22 further comprising:
a sample fluid source to supply a sample fluid to the sample input passage; and
an additive source to supply an additive to the sample fluid; and
the controller to output control signals causing selective adjustment of supply of the additive to the sample fluid to selectively adjust a chemistry of the sample fluid.

32.  	(New) The analyte extraction system of claim 22 further comprising:
a product fluid source to supply a product fluid to the product output passage; 
an additive source to supply an additive to the product fluid; and
the controller to output control signals causing selective adjustment of supply of the additive to the product fluid to selectively adjust a chemistry of the product fluid.

(New) The analyte extraction system of claim 27, wherein the second supported liquid membrane is between the supported liquid membrane and the second exchange membrane and wherein the product output passage is between and directly adjacent to each of the supported liquid membrane and the second supported liquid membrane.

(New) The analyte extraction system of claim 22 further comprising:
an additive source to supply an additive to the product fluid; and
the controller to output control signals causing selective adjustment of supply of the additive to the product fluid to selectively adjust a chemistry of the product fluid.

(New) The analyte extraction system of claim 22 further comprising:
an analyte sensor within the product output passage, the analyte sensor being sandwiched between the second electrode and the supported liquid membrane, wherein the analyte sensor comprises a surface enhanced Raman spectroscopy sensor and wherein one of the first electrode and the second electrode is transparent.

	
Allowable Subject Matter
Claim(s) 1, 4-10, 16-17, 22, 24-35 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The analyte extraction system of Claim 1, where the feature that defines over the art is the use of a product fluid and product fluid source to supply the product fluid to the product output passage, where the product fluid has a pH established such that a target analyte in a sample supplied through the sample input passage becomes positively charged in the product fluid to become less lipophilic in the product fluid so as to have a reduced ability to diffuse back through the solvent of the supported liquid membrane. 
The analyte extraction system of Claim 22, where the feature that defines over the art is the use of a controller specifically programmed to output control signals causing the third electrode and the fourth electrode to form an electric field therebetween that is parallel to a major dimension of the supported liquid membrane, the electric field having characteristics so as to remove said one of the organic phase and the solvent from the supported liquid membrane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797 
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797